Case 1:18-cv-01654-PAB-KLM Document 38 Filed 04/12/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 18–cv–01654–PAB–KLM

  ARCHIE ULM and
  LETICIA ULM,

         Plaintiffs,

  v.

  BANK OF AMERICA, N.A., and
  REAL TIME RESOLUTIONS, INC.,

         Defendants.


                                       FINAL JUDGMENT



         In accordance with the orders filed during the pendency of this case, and pursuant to Fed.

  R. Civ. P. 58(a), the following Final Judgment is hereby entered.

         Pursuant to the Order [Docket No. 36] entered on March 18, 2019 and the Minute Order

  [Docket No. 37] entered on April 9, 2019 by Chief United States District Judge Philip A.

  Brimmer, it is

         ORDERED that plaintiffs’ complaint is dismissed. It is further

         ORDERED that judgment shall enter in favor of defendants Bank of America, N.A., and

  Real Time Resolutions, Inc. and against plaintiffs Archie Ulm and Leticia Ulm. It is further

         ORDERED that defendants are awarded their costs, to be taxed by the Clerk of the Court

  pursuant to Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1. It is further

         ORDERED that this case is closed.
Case 1:18-cv-01654-PAB-KLM Document 38 Filed 04/12/19 USDC Colorado Page 2 of 2




        Dated at Denver, Colorado this 12th day of April, 2019.



                                                    FOR THE COURT:

                                                    Jeffrey P. Colwell, Clerk


                                                    By s/ S. Grimm
                                                      Deputy Clerk




                                                2
